Title: To George Washington from William Shippen, Jr., 15 November 1777
From: Shippen, William Jr.
To: Washington, George



Dear General
[Bethlehem, Pa., c.15 November 1777]

I am very sorry to be obliged to trouble your Excellency by letter, but the subject is interesting The sufferings of sick Soldiers for want of Blankets. Eight Loads of them are passing thro this place for Camp—Will you send an Order Sir by this Express to the Waggoner to send two loads of them back to Bethlehem? I know how much your Army wants them; but your sick and Wounded soldiers lay naked! Putrid Fevers are creeping in among us for want of cloaths & I dread the consequence of not being quickly supplied. I have the honor to be Dr General Your most Obedt hume Servt

W. Shippen jr.

